         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             )               Case. No. 18-cr-101 (TSC)
                                     )
NICHOLAS BUKOSKI,                    )
                                     )
      Defendant.                     )
_____________________________________)

                       REDACTED SENTENCING MEMORANDUM

       Nicholas Bukoski, through counsel, submits this Sentencing Memorandum for the Court’s

consideration in determining an appropriate sentence in this case. 1 Mr. Bukoski will appear

before the Court for sentencing on October 15, 2018. For the reasons that follow, Mr. Bukoski

respectfully requests a sentence of probation with a period of home confinement.

                                           Background

       To those who know him, it is difficult to reconcile the soft-spoken, respectful, youthful

demeanor of Nicholas Bukoski with the anger evident in the threats that bring him in front of this

Court today. In fact, it has been and remains hard for Nicholas himself to reconcile his conflicting

emotions, and to navigate the minefield of his teenage years—treacherous as they are for

everyone—with the burden of significant mental illness and within the confines of a devoutly

religious and cloistered home. Nicholas has made a lot of poor decisions, and needs ongoing

supervision and mental health treatment, but he is not the monster the government makes him out




1
      Sensitive and personal mental health information has been redacted. Mr. Bukoski will
move for leave to file an unredacted version under seal. See Fed. R. Crim. P. 49.1(d).
                                                1
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 2 of 10




to be. He is a boy, first and foremost, who has faced the challenges, confusions, and humiliations

of burgeoning adulthood without the mental health and coping skills upon which most of us rely

every day.

       Nicholas comes from an immensely loving and devoted family. His parents, Steve and

Cheryl, and his sister, Emma, have stayed by his side throughout this ordeal, and they plan to stay

there until he is back on track. They have visited him weekly throughout his detention at the

Jennifer Road Detention Center in Annapolis, and have spoken with him by phone almost every

day. They plan to support him through all court-imposed sanctions in this case and the pending

Maryland cases and hope to help him get the proper and effective treatment for his mental health

issues so that he can lead a productive, relatively “normal” life. PSR ¶ 56.




       For all the love and support that Nicholas received in his home life, he was also denied

myriad liberties, outlets and coming-of-age experiences enjoyed by a typical American teenager.

His social interactions were limited to a small homeschooling network and church community,

and even those were sporadic. His therapy was contained within this same network, and thus

failed to provide much of an outlet. His main companion was his sister—and their bond is


                                                2
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 3 of 10




strong—but due to a lack of meaningful social exposure and development, his focus turned inward.

He watched sports sometimes, but didn’t play them; he loved the piano and channeled energy into

that, until his depression took over. Importantly, he discovered the computer, and the unilateral,

isolated escape that it provided him consumed more and more of his focus. Instead of going to

classes, and sports games and parties, Nicholas was at home watching the news, surfing the

internet, and feeling useless and frustrated.




        So he turned further inward, letting his frustrations simmer and seeking solace in the

freedom and isolation of the internet. And there his anger grew.

       Nicholas alone is responsible for his actions—his anger and his threats and his ultimate

criminal actions—but he was not equipped with the coping and social skills of an average teenager.

He had not learned to interact with society in a healthier way; instead, he was taught to stifle his

feelings and frustrations. Depression, along with shame- and internet-fueled isolation and anger

led to the behavior for which Nicholas is to be sentenced by this Court.

       Nicholas’s behavior and poor decisions have forever altered the course of his life, but his


                                                 3
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 4 of 10




life is by no means over. He has paid a hefty price for his actions, and he will continue to do so,

but he also asks that the Court consider his sentence as an opportunity for continued growth and

ongoing mental health treatment. No one—not Nicholas, his family, his doctors, or undersigned

counsel—thinks his need for mental health treatment is over or unimportant. Indeed, it is of

utmost import, and that is why a sentence of probation is sufficient but not greater than necessary

to reflect the seriousness of the offense, while allowing him to pursue the more intensive mental

health treatment that he needs. He has a team standing by to receive him when he is released to

support him on his path to wellness, atonement, and healthier integration into society.

                                        Sentencing Law

       In sentencing, the “Court’s overarching duty” is to “‘impose a sentence sufficient, but not

greater than necessary,’” Pepper v. United States, 562 U.S. 476, 493 (2011) (quoting 18 U.S.C. §

3553(a)), to comply with “the four identified purposes of sentencing: just punishment, deterrence,

protection of the public, and rehabilitation,” Dean v. United States, 137 S. Ct. 1170, 1175 (2017);

see also 18 U.S.C. § 3553(a)(2).

       In determining such a sentence, the sentencing court must consider the United States

Sentencing Guidelines, the nature and circumstances of the offense, the history and characteristics

of the defendant, the need for the sentence imposed to serve the purposes of sentencing, the kinds

of sentences available, the need to avoid unwarranted sentencing disparities among defendants

with similar records who have been found guilty of similar conduct, and the need to provide

restitution to any victims of the offense. Id. § 3553(a)(1). In addition, the sentencing court may

consider any “information concerning the background, character, and conduct” of the defendant,

including age, educational and vocational skills, mental and emotional conditions, and lack of


                                                4
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 5 of 10




guidance as a youth. Id. § 3661.

       Congress has further provided that:

       [t]he court, in determining whether to impose a sentence of imprisonment, and, if a
       term of imprisonment is to be imposed, in determining the length of the term, shall
       consider the factors set forth in Section 3553(a) to the extent that they are
       applicable, recognizing that imprisonment is not an appropriate means of
       promoting correction and rehabilitation.

18 U.S.C. § 3582(a) (emphasis added). With that limitation and considering all of the purposes

of sentencing, the Court must impose a sentence that is “sufficient, but not greater than necessary,

to comply with the purposes [of sentencing].” Id. § 3553(a) (emphasis added).

                                             Argument

       Nicholas Bukoski is a teenaged, first-time offender whose conduct is attributable to youth

and mental illness. In less than twenty minutes, on one day, he tapped a few times and sent

three instant, electronic messages—one text and two Instagram direct messages. He now has a

federal felony conviction and is subject to all of the collateral consequences that accompany it.

And this conviction increases his sentencing exposure in two cases pending in Maryland that are

related to the instant case: all conduct is the result of a relatively recent, ongoing mental health

crisis. It is defense counsel’s understanding that, in Maryland, Nicholas faces, at least, two to

seven years of imprisonment on robbery charges and six months to four years of imprisonment

on arson charges. For whatever reason, the government would not consider a global plea

agreement to resolve all cases together. Thus, for conduct that is all related and took place, in

large part, over just a few months in the beginning of this year, Nicholas faces—as a teenaged,

first-time offender suffering from mental illness—two sovereigns with two separate sentencing

schemes and two separate prison systems.


                                                  5
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 6 of 10




       Federal law and the Sentencing Guidelines permit a sentence of probation, home

detention, and community service in this case. See PSR ¶¶ 99-101 (citing applicable authority).

Such a sentence, with the special condition that he participate in ongoing mental health

treatment, is sufficient but not greater than necessary to meet the purposes of sentencing in this

case, and it is in the best interest of the community. By contrast, any period of federal

imprisonment—on top of that which Nicholas receives in Maryland—will serve only to

exacerbate his mental health issues, delay necessary mental health treatment that he would

otherwise be getting in Maryland custody or at home with his parents’ support, and expose him

to hardened federal criminals which, studies show, increases the likelihood of recidivism for

youthful offenders.

I.     The Sentencing Guidelines Support a Sentence of Probation, Home Detention, and
       Community Service.

       The presentence report calculates the total offense level to be 10, resulting in a

Guidelines range of 6 to 12 months of imprisonment, in Zone B of the Sentencing Table. PSR ¶

90a. Though the government argues that a two-level enhancement applies under U.S.S.G. §

2A6.1(b)(2), such an enhancement does not apply because Nicholas made only one threat to the

March for Our Lives participants. The threats that Nicholas made to Senators do not count

because, under the Guidelines, those threats are not relevant conduct as defined in § 1B1.3.

Under the Guidelines, the threats to the Senators are not relevant conduct because they involve

different victims; even though the threats are part of the same course of conduct, the counts

alleged in the indictment do not group under § 3D1.2(d). See U.S.S.G. § 1B1.3(a)(2); § 2A6.1

note 3. Thus, the threats to the Senators cannot be considered a “specific offense characteristic”



                                                 6
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 7 of 10




of the offense to which Mr. Bukoski pled guilty (Count 5 of the Indictment). 2

       The presentence report suggests that “the Court might entertain an upward departure”

because “the guideline computation does not take the additional two threats into consideration.”

PSR ¶ 110a. However, the report also suggests that “the Court might consider a [downward]

departure based upon Mental and Emotional Conditions as the defendant has since the instant

offense occurred, established a mental health medication and treatment regimen.” Id. ¶ 110.

Even if the Court agrees with the government about the two-level enhancement and determines

that the applicable Guidelines range is, as the government argues, 10 to 16 months and in Zone C

of the Sentencing Table, mental and emotional conditions (and all of the other mitigating factors

and considerations presented herein) would nonetheless support a sentence below that range of a

term of probation and home detention, rather than imprisonment.

II.    The Offense Constitutes One Instance of Little or No Deliberation That Was Part of
       An Ongoing Mental Health Crisis.

       Nicholas made the threats in this case over the span of less than twenty minutes on one

afternoon. He “deliberated” for, at most, only approximately 40 minutes beforehand.

Statement of Offense at 1, 3, ECF No. 19. The threats were communicated instantly, with mere

taps on a touch-screen phone. Nicholas did not sit down, handwrite threatening messages,

address an envelope, place threatening messages into the envelope, seal the envelope, purchase



2
         By contrast, because subsections (1) through (5) of § 2A6.1(b) do not apply, and the
“offense involved a single instance evidencing little or no deliberation,” subsection (b)(6)
arguably applies instead. Applying subsection (b)(6) would decrease the offense level by four,
resulting in a total offense level of 6 and a Guidelines rage of 0 to 6 months, in Zone A of the
Sentencing Table. The defense does not seek this offense-level calculation; rather, the defense
highlights subsection (b)(6) to show that the Guidelines recognize “a single instance evidencing
little or no deliberation” as a mitigating factor that the Court can, and should, consider under 18
U.S.C. § 3553(a) in imposing a sentence, as discussed below.
                                                    7
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 8 of 10




postage for the envelope, and take the envelope to a mailbox. He did not call and convey any

threat to any live person on the other end of the phone. Instead, in a few minutes with a few

taps, the damage was done and irreversible.

       And Nicholas was suffering from mental illness that had not yet been properly treated.

Indeed, it was not until immediately following the threats in this case that he was prescribed

medication that seemed to be effective. See PSR ¶¶ 67, 69. Unfortunately, by then, it was too

late to prevent the threats in this case. But, it is not too late for Nicholas to continue the

recovery and rehabilitation that he began after March 24, 2018, and has been able to continue

while in custody in Maryland.

III.   Nicholas’s Age Reflects Diminished Culpability and Greater Prospects for Reform.

       The Supreme Court has recognized developments in psychology and brain science

showing that juveniles (1) “have a lack of maturity and underdeveloped sense of responsibility,

leading to recklessness, impulsivility, and heedless risk-taking”; (2) “are more vulnerable to

negative influences and outside pressures,” “have limited control over their own environment”;

and (3) possess character traits that are “less fixed” than those of an adult. Miller v. Alabama,

567 U.S. 460, 471 (2012) (quotation marks and citations omitted). As a result, the Court has

concluded that juveniles “have diminished culpability and greater prospects for reform.” Id.

       “Contrary to conventional belief,” Nicholas’s youth did not end abruptly on his 18th

birthday. Council of State Governments Justice Center, Reducing Recidivism & Improving

Other Outcomes for Young Adults in the Juvenile & Adult Criminal Justice Systems (hereinafter,

“Reducing Recidivism”) at 2 (Nov. 2015). The “three significant gaps between juveniles and

adults,” enumerated above, that render juveniles less culpable and more capable of rehabilitation,


                                                   8
         Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 9 of 10




extend into young adulthood—the “transitional period that can range from age 18 to 24 and even

beyond.” Id. During young adulthood, “significant brain development is still occurring and

decision-making abilities are not fully mature.” Id. Indeed, “evidence from developmental

neuroscience suggests that young adult offenders ages 18-24 are, in some ways, more similar to

juveniles than adults.” Phil Bulman, Justice Research: Young Offenders: What Happens &

What Should Happen, at 2, Nat’l Inst. Justice, Off. Juv. Just. & Delinq. Prevention, U.S. DOJ

(Feb. 2014). Research shows that “psychosocial capabilities that improve decision making and

regulate risk taking—such as impulse control, emotion regulation, delay of gratification, and

resistance to peer influence—continue to mature well into young adulthood.” James C. Howell,

et al., Bulletin 5: Young Offenders & an Effective Response in the Juvenile & Adult Systems:

What Happens, What Should Happen, & What We Need to Know, Doc. No. 242935, at 17,

Papers From the Study Group on Transitions From Juvenile Delinquency to Adult Crime, Nat’l

Inst. Justice, Off. Juv. Just. & Delinq. Prevention, U.S. DOJ (July 2013) (unpublished) (citation

omitted). Thus, “young adults simply do not have the physiological capacity of adults over age

25 to exercise judgment or control impulses,” id. at 18, and it is “difficult to justify applying

permanent or long-term sanctions to young offenders,” including young adults in their early 20s,

Carrie Mulford, Justice Research: Explanations for Offending, at 2, Nat’l Inst. Justice, Off. Juv.

Just. & Delinq. Prevention, U.S. DOJ (May 2014).

       Nicholas is still only a teenager. His youth, particularly in combination with his mental

health issues, render him less culpable for his actions than the average person and more capable

of reform and rehabilitation.




                                                  9
        Case 1:18-cr-00101-TSC Document 26 Filed 10/09/18 Page 10 of 10




                                            Conclusion

       For the foregoing reasons, as well as those set forth in any supplemental filings and at the

sentencing hearing in this matter, a sentence of probation is sufficient but not greater than

necessary to meet the purposes of sentencing. Any sentence of confinement that the Court

imposes should be in the form of home confinement, rather than incarceration.


                                                      Respectfully submitted,


                                                      A. J. KRAMER
                                                      FEDERAL PUBLIC DEFENDER

                                                             /s/
                                                      Celia Goetzl
                                                      Assistant Federal Public Defender
                                                      625 Indiana Ave., N.W., Suite 550
                                                      Washington, D.C. 20004
                                                      (202) 208-7500




                                                 10
